Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.     This action is in response to the papers filed on 10/27/2021.
The amendments overcome 112 (b) rejection in prior office action mailed on 04/28/2021.
With regard to 112 (a) enablement rejection for independent claims 5, 7 and their dependent claims, the arguments (directed to “the examples of depletion” in particular); and the disclosure of the declarations (e.g. Figure 1-2) are persuasive, thus, the amended claims overcome the rejection. 
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the applicant’s representative Greta Noland on 02/15/2022. 
The application has been amended as follows:
Claims 1, and 3-4 have been canceled.



Allowable Subject Matter
4.	Claims 5-9, 13, 16, 21-22 are allowed.

5.	The following is an examiner’s statement of reasons for allowance: 
Claims 5-9, 13, 16 and 21-22 are allowable.

The independent claim 5 is directed to a method of depleting malignant T-cells in a human subject with a T-cell lymphoma or leukemia in a series of method steps that comprises determining the percentage of total T-cells in a sample from the subject which is TRBC1 positive and determining the percentage of total T-cells in the sample which is TRBC2 positive; detecting a percentage of TRBC1/TRBC2 positive T-cells that is greater than 80%; diagnosing the subject as having a T-cell lymphoma or leukemia from the percentage that is greater than about 80%; and selectively depleting T-cells in the subject via an agent that selectively binds to and depletes malignant and normal T-cells that are TRBC1-positive/TRBC2-positive, if the subject is determined to have a percentage of TRBC1-positive T-cells/ TRBC2-positive which is greater than 80%, wherein the agent is an engineered T-cell expressing a chimeric antigen receptor (CAR) which selectively binds TRBC1/TRBC2 and comprises a spacer comprising an IgG1 hinge or a CD8 stalk.
The independent claim 7 is directed to a method of selectively depleting malignant T-cells without depleting the entire T-cell compartment in a human subject that comprises (a) determining whether a malignant T cell in a sample containing T cells from the subject expresses TRBC1 or TRBC2, and (b) when the malignant T cell expresses TRBC1, selectively depleting malignant and normal T-cells in the subject that 
The closest prior art are Cooper and Torikai, US 2014/0349402 A1; Torikai et al. (BLOOD; 2012: 119:5697-5705); June et al. (WO 2012/079000); Genovese et al. (Molecular Therapy; 2011: Volume 19, Supplement 1: Cancer-Immunotherapy II, 498: page S193); and Arber, Journal of Molecular Diagnostics; 2001; Vol. 3, No. 4: page 133-140. The prior art teaches methods of determining expression of TRBC1 and TRBC2 in T cells from lymphoma or leukemia; and approaches of using CAR-T therapy targeting specific cell receptor in treating lymphoma or leukemia (see the examples in prior rejection). However, the prior art does not specifically teach or suggest detecting TRBC1 or TRBC2 positive T cells at high percentage in a malignant T cell to administer an engineered CAR-T expressing TRBC1 or TRBC2 in diagnosing and treating T cell lymphoma or leukemia.  
Furthermore, the declaration provides experimental data that demonstrates the capability of TRBC1-specific CAR T cells that specifically kill primary tumor cells in vitro from patients with TRBC1-expressing relapsed adult cells leukemia/lymphoma, and eradicate TRBC1+ tumors in xenograft murine model of disseminated T cell leukemia; and most significantly, observing TRBC2 cells in bone marrow remained after treating them with TRBC1-specific CAR T cells (see para 35-45 and Figure 1-2 in the declaration mailed on 10/14/2020). 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/W.T.J./           Examiner, Art Unit 1634  

/DAVE T NGUYEN/           Supervisory Patent Examiner, Art Unit 1634